Citation Nr: 0638579	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post operative osteoarthroscopy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in July 2002, 
the RO issued a statement of the case (SOC) in September 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2002.

In March 2004, the veteran testified during a video 
conference hearing before a Veterans Law Judge (VLJ) with the 
Board, a transcript of that hearing is of record.

In September 2004, the Board remanded this matter to the RO 
for further development of the evidence.  After accomplishing 
some of the requested actions, the RO continued the denial of 
the claim (as reflected in the September 2005 supplemental 
SOC (SSOC)  and returned the matter to the Board.

In an October 2005 letter, the Board notified the veteran 
that the VLJ who conducted the March 2004 hearing was no 
longer employed by the board, and that he was entitled to a 
hearing before a current VLJ.  In December 2005, the Board 
received a signed statement from the veteran indicating that 
he did not want an additional hearing.

In January 2006, the Board remanded this matter to the RO for 
consideration of the veteran's entitlement to a temporary 
total rating-then deemed a related claim-to followed by 
reconsideration of the claim for increase.  On remand, the RO 
granted a temporary total rating for the period requested, 
but continued the denial of the claim for the claim for 
increase  (as reflected in the June 2006 SSOC), and returned 
the matter to the Board. 

For the reasons expressed below, this matter is, again, being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on this claim.


Pursuant  to the Board's September 2004 remand, the veteran 
underwent a  VA joints examination in August 2005.  However, 
the examiner failed to address the matters requested by the 
Board  in September 2004, to include obtaining a detailed 
occupational history from the veteran, comment upon  the 
impact of the left knee disorder on his employability, and 
;and providing the results of full range of motion (ROM) 
testing.  The Board further notes that the examiner appeared 
to render conflicting findings as to the presence of 
instability.

Thus, the Board finds that the August 2005 examination is 
insufficient for rating purposes, and that the record does 
not otherwise include sufficient evidence upon which to 
evaluate current severity of the left knee disability.  See 
38 U.S.C.A. § 5103A.  The Board also points out that a remand 
by the Board confers upon the veteran, as a matter of law, 
the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  
Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination of the left knee, by a physician, at 
an appropriate VA medical facility, to obtain the clinical 
findings needed to properly evaluate the disability under 
consideration.  The veteran is hereby advised that a failure 
to report to any such scheduled examination, without good 
cause, shall  result in denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to the examination, the RO should obtain all 
outstanding records of VA medical treatment of the veteran.  
The claims file reflects that the veteran has received  
treatment VA Medical Center (VAMC) Hampton, Virginia; 
however, only records from that facility dated up to January 
2004 are of record.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO 
should obtain all outstanding records from the above-
referenced facility.  The Board points out that, under 38 
C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received, or 
notification is provided that the records do not exist or 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1) (2006).  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should obtain from the Hampton 
VAMC pertinent records of evaluation 
and/or treatment of the appellant's 
knees, from 2004 to the present.  In 
requesting these records, the RO must 
following the current procedures set 
forth in 38 C.F.R. § 3.159, as regards 
requesting records from Federal 
facilities All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the appellant submit any copies he 
may have in his possession.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim that is not currently of record.  
The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the appellant meets the requirements of 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
knee, by a physician, at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  The examiner is requested to 
obtain a detailed occupational history, 
to include the average number of days per 
year the veteran has missed work due to 
his left knee problems from 2001 to 
present.  Further, all indicated tests 
and studies (to include x-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should conduct range of 
motion studies, expressed in degrees, and 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  He or she should also 
indicate whether, and to what extent, the 
veteran experiences likely or conceivable 
additional functional loss in the left 
knee due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of any knee; to 
the extent possible, he or she should 
express such additional functional loss 
in terms of additional degrees of limited 
motion of the left knee.

The examiner should indicate whether the 
veteran ex-experiences  instability 
and/or subluxation of the left knee; and, 
if so, should provide an assessment as to 
whether such instability is slight, 
moderate, or severe.  

The examiner should also provide comment 
as to the impact of the veteran's left 
knee disability on his employment.  

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
disability rating in excess of 10 percent 
for post operative osteoarthroscopy of 
the left knee.  If the veteran fails, 
without good cause, to report to the 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

8.  If the  benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This  claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

